EXHIBIT 10.5

EXECUTION COPY

FRAMEWORK AGREEMENT

 

AMONG:      

QINGDAO HISENSE ELECTRIC LTD., a company incorporated

under the laws of the People’s Republic of China (“Hisense”)

AND:      

FOREFRONT BVI LTD., a company incorporated


under the laws of the British Virgin Islands (“ForeFront”)

AND:       FOREFRONT HOLDINGS, INC., a Florida corporation (“ForeFront
Holdings”) DATED:    December 31, 2007

 

Contents

   Page No. Framework Agreement    2 – 9 Schedule 1.1 – Acquired Assets    10
Schedule 1.2 – Assigned Contracts    11 Schedule 1.7 – Hisense’s Representations
and Warranties    12 – 14 Schedule 1.8 – ForeFront’s Representations and
Warranties    15 Schedule 1.9 – ForeFront Holdings’ Representations and
Warranties    16 Disclosure Annexes   

Disclosure Annex 1.7(c) – Intellectual Property

   12

Disclosure Annex 1.7(d) – Consents

   12

Disclosure Annex 1.7(k) – Financial Statements

   14



--------------------------------------------------------------------------------

Article I

Asset Share Exchange

1.1. Purchase and Sale of Acquired Assets. Subject to the terms and conditions
of this Agreement, on the Closing Date (as defined below), Hisense will grant,
bargain, sell, assign, transfer and deliver to ForeFront, and ForeFront will
acquire from Hisense, all right, title and interest of Hisense in, to and under
those properties and assets set forth on Schedule 1.1 (the “Acquired Assets”)
owned and used by Hisense’s Set-Top Box Division (the “STB Division”), free and
clear of all liens, pledges, security interests and encumbrances (“Liens”).

1.2. No Assumption of Liabilities. ForeFront shall not assume, incur, guarantee,
or be otherwise obligated with respect to any liability whatsoever of Hisense
(other than the obligations of Hisense under agreements and contracts assigned
to ForeFront and described on Schedule 1.2 (“Assigned Contracts”)). All
liabilities of Hisense related to the Acquired Assets shall be paid in full or
settled prior to the Closing. Without limiting the generality of the foregoing,
ForeFront shall not assume and shall have no liability with respect to any
obligations of Hisense under any Assigned Contract (a) required therein to be
performed by Hisense at or prior to the Closing or (b) arising out of any breach
thereof.

1.3. Assignment and Assumption; License. Effective upon the Closing, Hisense
does hereby grant, bargain, sell, assign, transfer and deliver to ForeFront, and
ForeFront does hereby purchase, acquire and accept, Hisense’s full, exclusive
and entire right, title, and interest in and to the Assets, including the
Acquired Intellectual Property (as defined below), and including all associated
rights for past, present and future income, royalties or other payment with
respect thereto or to sue for any past, present and future damages in relation
to any infringement or misappropriation thereof. In addition to the assignment
described above, effective upon the Closing, Hisense does hereby sell, assign
and transfer to ForeFront the liabilities and obligations to be assumed by
ForeFront under the Assigned Contracts pursuant to Section 1.2 hereof (“Assumed
Liabilities”) and ForeFront hereby assumes and agrees to perform, pay and
discharge as its obligation, as and when lawfully due in accordance with their
terms, all of the terms, covenants, conditions, duties, obligations and
liabilities of the Assumed Liabilities. Hisense covenants and agrees that in the
event that any such Assigned Contracts are non-assignable pursuant to their
terms (“Non-Assignable Contracts”) and title thereto will not pass by this
Agreement, the beneficial interest in and to the same will in any event pass to
ForeFront, and Hisense covenants and agrees to hold, and hereby declare that it
holds, such Assigned Contracts in trust for, and for the benefit of, ForeFront.
Hisense will continue to abide by the terms of such Non-Assignable Contracts and
remit to ForeFront all such revenues received thereunder. ForeFront will pay all
amounts due by Hisense under the Non-Assignable Contracts as if ForeFront was a
party thereto. With respect to any Assigned Contracts with sales
representatives, Hisense and ForeFront will endeavor to cause such sales
representatives to enter into new agreements with ForeFront effective upon the
Closing. To the extent the foregoing assignment is ineffective for any reason,
Hisense hereby grants to ForeFront the exclusive, royalty-free, fully paid-up,
irrevocable, perpetual, transferable, worldwide right and license (including the
right to sublicense through multiple tiers of sublicensees) to make, reproduce,
perform, display, modify, create derivative works of, use, sell and otherwise
exploit, protect and enforce the Acquired Intellectual Property. In addition,
effective upon the Closing, Hisense hereby irrevocably and perpetually waives
all rights, including but not limited to all patent rights, copyrights, mask
work rights, and moral rights, not owned by, assigned to or licensed to
ForeFront that Hisense may have in or to the Acquired Intellectual Property, and
hereby covenants not to bring or participate in any action against ForeFront or
its successor in interest for infringement of such rights.

1.4. Consideration. In consideration for the transfer of the Acquired Assets,
ForeFront shall issue to Hisense at the Closing 6,489,061 ordinary shares of
ForeFront (“Consideration”).

1.5. Closing. The closing of the transactions contemplated herein (the
“Closing”) shall take place at the offices of Carlton Fields, P.A., 4000
International Place, 100 S.E. Second Street, Miami, Florida 33131 at 10:00 a.m.
local time on the second business day following the satisfaction or waiver of
all conditions to the obligations of the parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the
respective parties will take at the Closing itself) or such other date as the
parties may mutually determine (the “Closing Date”).

1.6. Closing Deliveries. On the Closing Date, (a) Hisense shall execute, and
deliver to ForeFront, or cause to be executed and delivered to ForeFront, such
bills of sale, assignments, and/or other instruments in such form as shall be
reasonably requested by ForeFront as may be necessary or desirable for the
completion of the transactions contemplated hereby, and (b) ForeFront shall
deliver, or shall cause to be delivered, to Hisense the following: (i) a share
certificate representing the Consideration; (ii) an executed counterpart of any
such assignment, assumption or other instrument; and (iii) such other items as
may be necessary or desirable for the completion of the transactions
contemplated hereby.

1.7. Representations and Warranties of Hisense. Hisense hereby makes the
representations and warranties set forth on Schedule 1.7 to ForeFront.

 

2



--------------------------------------------------------------------------------

1.8. Representations and Warranties of ForeFront. ForeFront hereby makes the
representations and warranties set forth on Schedule 1.8 to Hisense.

1.9. Representations and Warranties of ForeFront Holdings. ForeFront Holdings
hereby makes the representations and warranties set forth on Schedule 1.9 to
Hisense.

1.10. Pre-Closing Covenants. Hisense will not engage in any practice, take any
action, or enter into any transaction outside the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency) (“Ordinary Course of Business”). Hisense will give any notices to
third parties, and Hisense will use its reasonable best efforts to obtain any
third-party consents, referred to in Subsection (d) of Schedule 1.7. Hisense
will keep its business and properties substantially intact, including its
present operations, physical facilities, working conditions, insurance policies,
and relationships with lessors, licensors, suppliers, customers, and employees.
Each of the parties will give any notices to, make any filings with, and use its
reasonable best efforts to obtain any authorizations, consents, and approvals of
governments and governmental agencies in connection with the matters referred to
in Subsections (d) of Schedule 1.7 and Subsection (b) of Schedule 1.8. ForeFront
Holdings will complete the domestication of ForeFront Holdings into Forefront
pursuant to the domestication or merger statutes of the British Virgin Islands
(the “ForeFront Domestication”), it being understood by the parties that such
transaction shall be considered a “domestication” for U.S. tax purposes in all
respects.

1.11. Conditions to Closing.

(a) Conditions Precedent to ForeFront’s Obligation to Close. The obligation of
ForeFront to consummate the transactions to be performed by it in connection
with the Closing is subject to satisfaction of the following conditions: (i) the
representations and warranties set forth in Schedule 1.7 shall be true and
correct in all material respects as of the date hereof and at and as of the
Closing Date, except to the extent that such representations and warranties are
qualified by the term “material,” or contain terms such as “Material Adverse
Effect” or “Material Adverse Change,” in which case such representations and
warranties (as so written, including the term “material” or “Material”) shall be
true and correct in all respects at and as of the Closing Date, (ii) Hisense
shall have performed and complied with all of its covenants hereunder in all
material respects through the Closing, (iii) Hisense shall have procured all of
the third-party consents and governmental approvals specified in Subsection
(d) of Schedule 1.7 or as otherwise required, (iv) the transactions contemplated
by that certain share exchange agreement of even date herewith by and among
ForeFront, ForeFront Holdings, Qingdao Hisense Electronic Holding Ltd. and
Hisense Co. Ltd. (“ForeFront/Hisense Share Exchange Agreement”) shall have been
consummated, (v) the transactions contemplated by that certain merger agreement
by and among ForeFront, ForeFront Holdings, Ligent International, Inc. (“Ligent
BVI”) and Ligent BVI’s shareholders shall have been consummated
(“ForeFront/Ligent Merger Agreement”), (vi) the transactions contemplated by
that certain stock purchase agreement of even date herewith by and among
Stanford Venture Capital Holdings, Inc., Stanford International Bank Ltd.
(“SIBL”), ForeFront, ForeFront Holdings, ForeFront Group, Inc., ForeFront
Multimedia LLC and Miller Golf Company (“ForeFront/Stanford Purchase Agreement”)
shall have been consummated, (vii) the preferred stockholders of ForeFront
Holdings shall have converted all of their preferred stock into common stock and
ForeFront Holdings shall have effected a 1:5 reverse stock split of its common
stock, (viii) the ForeFront Domestication shall have been completed, (ix) the
capitalization representation and warranty contained in Schedule 1.8(6) of the
ForeFront/Hisense Share Exchange Agreement shall be true and correct in all
respects, (x) at or prior to the Closing, the Registration Statement (as defined
below) filed with the Securities and Exchange Commission (“SEC”) by ForeFront
shall have been declared effective, and (xi) no amendments or waivers under the
ForeFront/Stanford Purchase Agreement or any other agreement entered into in
connection with the foregoing transactions shall have been made without the
prior written consent of ForeFront.

(b) Conditions Precedent to Hisense’s Obligation to Close. The obligation of
Hisense to consummate the transactions to be performed by it in connection with
the Closing is subject to satisfaction of the following conditions: (i) the
representations and warranties set forth in Schedule 1.8 and Schedule 1.9 shall
be true and correct in all material respects as of the date hereof and at and as
of the Closing Date, except to the extent that such representations and
warranties are qualified by the term “material,” or contain terms such as
“Material Adverse Effect” or “Material Adverse Change,” in which case such
representations and warranties (as so written, including the term “material” or
“Material”) shall be true and correct in all respects at and as of the Closing
Date, (ii) ForeFront shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, (iii) ForeFront shall
have procured all of the third-party consents and governmental approvals
specified in Subsection (b) of Schedule 1.8, (iv) the merger of Broadband
Multimedia Systems, Ltd., a company incorporated under the laws of the British
Virgin Islands, with and into ForeFront shall have been consummated, (v) the
preferred stockholders of ForeFront Holdings shall have converted all of their
preferred stock into common stock and ForeFront Holdings shall have effected a
1:5 reverse stock split of its common stock, (vi) the capitalization
representation and warranty contained in Schedule 1.8(6) of the
ForeFront/Hisense Share Exchange Agreement shall be true and correct in all
respects, (vii) ForeFront shall have no liabilities (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due) and (viii) at or prior to the Closing, the Registration Statement filed
with the SEC by ForeFront shall have been declared effective.

 

3



--------------------------------------------------------------------------------

(c) Definition. For the purposes of this Agreement, “Registration Statement”
means the registration statement on Form F-4 promulgated by the SEC to be filed
by ForeFront to register its securities; provided, that ForeFront qualifies
under the Securities Act of 1934, as amended (“1934 Act”), to file such
statement, and if ForeFront fails to qualify to file such Form F-4 with the SEC
under the 1934 Act, the term “Registration Statement” shall mean the
registration statement on Form S-4 promulgated by the SEC.

1.12. Termination. This Agreement may be terminated as follows: (a) ForeFront
and Hisense may terminate this Agreement by mutual written consent at any time
prior to the Closing; (b) ForeFront may terminate this Agreement by giving
written notice to Hisense at any time prior to the Closing (i) in the event
Hisense has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, ForeFront has notified
Hisense of the breach, and the breach has continued without cure for a period of
30 days after the notice of breach or (ii) if the Closing shall not have
occurred on or before December 31, 2008, by reason of the failure of any
condition precedent under Section 1.11(a) hereof (unless the failure results
primarily from ForeFront itself breaching any representation, warranty, or
covenant contained in this Agreement); and (c) Hisense may terminate this
Agreement by giving written notice to ForeFront at any time prior to the Closing
(i) in the event ForeFront has breached any material representation, warranty,
or covenant contained in this Agreement in any material respect, Hisense has
notified ForeFront of the breach, and the breach has continued without cure for
a period of 30 days after the notice of breach or (ii) if the Closing shall not
have occurred on or before December 31, 2008, by reason of the failure of any
condition precedent under Section 1.11(b) hereof (unless the failure results
primarily from Hisense itself breaching any representation, warranty, or
covenant contained in this Agreement).

1.13. Survival. All representations and warranties contained in or made pursuant
to this Agreement shall survive (and not be affected in any respect by) the
Closing of the transactions contemplated by this Agreement for a period ending
18 months after of the Closing Date; provided, however, that (i) the
representations and warranties contained in Subsections (a) and (b) of Schedule
1.7 shall survive indefinitely, and (ii) the representations and warranties
contained in Subsection (h) of Schedule 1.7 shall survive for the period of the
applicable statute of limitations (including any extensions thereof).

1.14. Hisense Employees. Within five (5) days prior to the Closing, Hisense
shall deliver a list of employees that will become employed by ForeFront. Such
list shall contain all of Hisense’s research and development employees and such
other employees as mutually agreed to by the parties.

1.15. Indemnification. ForeFront agrees to indemnify and hold Hisense harmless
from, and to reimburse Hisense for, any loss, fee, cost, expense, damage,
liability or claim (including, without limitation, any and all fees, costs and
expenses whatsoever reasonably incurred by it or its counsel in investigating,
preparing for, defending against, or providing evidence, producing documents or
taking any other action in respect of any threatened or asserted claim)
(collectively, “Losses”) arising out of, based upon, or resulting from (i) the
breach or inaccuracy of any representation or warranty of ForeFront which is
contained in or made pursuant to this Agreement; or (ii) ForeFront’s breach of
or failure to perform any of the covenants or agreements contained in or made
pursuant to this Agreement. ForeFront Holdings agrees to indemnify and hold
Hisense harmless from, and to reimburse Hisense for, any Losses arising out of,
based upon, or resulting from (i) the breach or inaccuracy of any representation
or warranty of ForeFront Holdings which is contained in or made pursuant to this
Agreement; or (ii) ForeFront Holdings’ breach of or failure to perform any of
the covenants or agreements contained in or made pursuant to this Agreement.
Hisense agrees to indemnify and hold ForeFront and ForeFront Holdings harmless
from, and to reimburse ForeFront for any Losses arising out of, based upon, or
resulting from (a) the breach or inaccuracy of any representation or warranty of
Hisense which is contained in or made pursuant to this Agreement; or
(b) Hisense’s breach of or failure to perform any of the covenants or agreements
contained in or made pursuant to this Agreement; (c) any and all liabilities
arising from the operation of STB Division’s business (“Business”) prior to the
Closing Date, and (d) all Transfer Taxes. In any action brought by a third party
that potentially could result in Losses incurred by ForeFront pursuant to this
Section 1.15, then ForeFront shall have the sole right to defend such claim and
all such Losses shall be the responsibility of Hisense under this Section 1.15.

1.16. Form 8832 Election. In the event that (i) ForeFront Holdings has not
received the approval of the holders of 90.78% of ForeFront Holding’s
outstanding capital stock of this Agreement and the transactions contemplated
hereby within seventy-five (75) days from the formation date of ForeFront,
notwithstanding the fact that such shareholder approval might not become
effective until some date after such 75-day period, or (ii) SIBL or ForeFront
Holdings exercises its right to terminate this Agreement, among others, pursuant
to Section 5 of that certain Letter Agreement of even date herewith by and among
the parties hereto and others, ForeFront Holdings may file with the Internal
Revenue Service a Form 8832 Entity Classification Election electing to treat
ForeFront as a partnership retroactive to the formation date of ForeFront.

 

4



--------------------------------------------------------------------------------

Article II

Manufacturing and Supply Agreement

2.1. Appointment of Manufacturer. Hisense agrees to act as the supplier of all
Product ordered by ForeFront from Hisense hereafter. For the purposes of this
Agreement, the term “Product” or “Products” shall mean all set top boxes
(“STBs”) produced historically by Hisense and any new STBs or STB modules
designed by either ForeFront or Hisense hereafter.

2.2. Term. The obligations of the parties under this Article II shall run for an
initial term beginning at Closing and ending on the tenth (10th) anniversary
thereof, and shall automatically be renewable for successive one year periods
year unless either party delivers a written notice of cancellation to the other
party within 90 days prior to the end of the initial contract period or any
subsequent renewal period.

2.3. Manufacturing Obligations. Hisense shall manufacture for, and deliver to or
on the instruction of, ForeFront that number of units of the Product required or
requested by ForeFront for resale or other uses. The parties recognize and
acknowledge that such forecast is an estimate only, and the actual requirements
or requests of ForeFront may be below or exceed such forecast. Such excess or
shortfall will not relieve Hisense of its obligations hereunder to provide the
requirements or requests of Products of ForeFront. The manufacture of any and
all Products by Hisense for ForeFront shall be pursuant to and in accordance
with specifications provided by ForeFront. Hisense shall not allow or authorize
any other entity, including any parent, subsidiary or affiliated entity or
corporation of Hisense, or any subcontractor, to manufacture, build or in any
way produce, in whole or in part, any Product without the prior express written
consent of ForeFront, except to meeting orders placed by ForeFront.

2.4. Inspection Right. ForeFront shall have the right to inspect the manufacture
of the Products at any Hisense manufacturing facility where the same is
occurring, or at any storage facility of or used by Hisense where any Product is
stored. Hisense shall permit ForeFront’s representatives to enter Hisense’s
manufacturing or storage premises at any time during normal business hours
whenever one or more Products are being manufactured or stored. During such
inspection or immediately thereafter, ForeFront’s representatives shall have the
opportunity and right to notify Hisense of any problems, defects, or
noncompliance in the manufacturing process, or finished Product, at which point
Hisense shall use all means necessary to correct or eliminate such defects or
noncompliance.

2.5. Manufacturing Schedule. ForeFront shall provide to Hisense on the 26th day
of each month a forecast of the number of units of Product it anticipates it
will require or request for the following three-month period. The manufacturing
process for any Product or Products shall be initiated upon the receipt by
Hisense, in any manner (whether by mail, delivery, or facsimile) of a purchase
order from ForeFront for one or more Products (as specified on said purchase
order) to Hisense. Such purchase orders must be issued on the 12th and 28th day
of each month. From and after receipt of such purchase order, Hisense shall
commence and complete manufacture of any Product or Products set forth in such
purchase order within 15 days of receipt of the same. Hisense shall not be
obligated to keep to this schedule if any delay or failure to do so results from
fire, embargo, strike or any circumstances beyond Hisense’s control which shall
prevent Hisense from completing the manufacturing process within this schedule.
Hisense shall promptly provide ForeFront with written notice of any occasion or
cause of delay affecting the manufacturing process of Products, the cause or
causes of such delay, an estimate of the amount of delay, as well as addressing
or proposing any efforts or plans to eliminate such delay.

2.6. Pricing. Hisense shall provide a fixed price to ForeFront for the
manufacture of the Products hereunder. The fixed pricing will be based on 1.17
times the actual bill of materials used in the manufacture of the Product (using
the last-in, first-out method as of the date of shipment to ForeFront),
inclusive of Chinese value added tax, plus the actual direct production cost of
the units. For the calendar year 2008, the production cost of the existing
Products (not including the recently launched digital set top boxes) shall be
20RMB per unit. The production cost of new Products (such as the new digital set
top boxes) shall be the actual direct production costs, determined using the
same principles as 20 RMB was set for the existing products. The production
costs shall not include any amounts, costs or expenses for or attributable to
overhead, general, administrative, personnel, debt or other items not directly
related to the cost of materials and direct labor used in manufacturing the
Product. ForeFront shall have full access to the books and records of Hisense to
evaluate the prices set forth in any invoices presented to ForeFront. Hisense
shall keep full, proper and up-to-date books of accounts and records showing
clearly all inquiries, transactions and proceedings relating to the
manufacturing of the Products and shall, upon being given no less than three
(3) days’ notice, allow ForeFront or its representatives to have access to such
books and records and make such copies of them (electronic or paper) as they may
require. ForeFront is responsible for all expenses it incurs in connection with
any audit unless the audit discloses misfeasance or malfeasance by or on behalf
of Hisense. In any such cases, Hisense shall promptly reimburse ForeFront on
demand for all of such audit expenses. If any audit expenses due and payable by
Hisense hereunder remain unpaid for more than 10 days after ForeFront’s demand
therefore, such audit expenses will accrue interest at the highest rate allowed
by law.

 

5



--------------------------------------------------------------------------------

2.7. Quarterly Meeting and Periodic Review of Manufacturing Costs and Price.
Hisense and ForeFront shall meet on at least a quarterly basis for a review and
discussion of bill of materials, direct production costs and pricing, and
records and documents pertaining thereto. At such quarterly meetings, and at
such other times upon reasonable request and notice to Hisense, ForeFront shall
have the right to inspect the books and records of Hisense with respect to costs
of manufacturing to establish and verify the actual costs of materials and
direct production costs for and of Hisense.

2.8. Payment Terms. Upon completion of manufacturing and arrangements for
delivery of units of Product from and on a particular purchase order, Hisense
shall prepare and deliver to ForeFront an invoice for the Product or Products on
such purchase order. The undisputed amount of such invoice shall, for calendar
year 2008, be payable by ForeFront to Hisense within 90 days from the date of
delivery of such invoice to ForeFront. Annually, the parties will meet to review
whether the payment terms offered by customers of ForeFront have been reduced to
allow reduced payment terms hereunder while still matching the payment terms
ForeFront provides its customers to its obligations to make payments to Hisense
hereunder. Forefront undertakes to exert appropriate efforts to negotiate in the
future for shorter than 90 day customer payment terms where commercially
possible. In the event ForeFront fails to duly and timely make the payments due
hereunder, it will also reimburse Hisense for its financing costs on such
delinquent amounts.

2.9. Shipping and Delivery. The parties agree that ForeFront shall have the
exclusive rights to distribute any and all Products manufactured by Hisense that
are the subject of this Agreement. Hisense shall effectuate shipping and
delivery, FOB factory, to ForeFront at the delivery and shipping address
specified by ForeFront in written delivery instructions to Hisense. Shipping
costs are to be billed to ForeFront by Hisense for each delivery of Product.
ForeFront and Hisense will work together to determine and effectuate the most
cost-effective method of transportation for each delivery. Hisense will not add
any service charge or increase or any other mark-up to the shipping cost to
ForeFront.

2.10. Warranties. Hisense expressly warrants that all Products manufactured
hereunder shall be of merchantable quality, free from defects in materials and
workmanship, and fit for their intended use. Hisense further warrants that all
Products will be manufactured in accordance with applicable federal, state and
local laws, regulations and orders and that the Products shall be manufactured
in conformity with the specifications provided by ForeFront. The warranty period
shall be eighteen (18) months from the date of shipment or twelve (12) months
from the date of use by ForeFront or ForeFront’s customer, whichever ends later.
Hisense shall indemnify, defend and hold ForeFront harmless from and against any
and all claims, however arising, whether in tort, contract, warranty, or
otherwise, and all expenses, including, without limitation, attorney’s fees and
costs, resulting from any injury to or death of any person, or any damage to
property, or any economic or other losses, caused by defects in the manufacture
of Products hereunder. Hisense shall further indemnify and hold ForeFront
harmless from the withdrawal and recall costs and expenses incurred by ForeFront
due to defects in Hisense’s manufacture of Products or due to any recall of
Products ordered by a court of competent jurisdiction or governmental agency.
ForeFront shall give Hisense written notice of any breach of warranty promptly
after ForeFront’s discovery or receipt thereof.

2.11. Ownership of Intellectual Property Rights. Hisense acknowledges that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable) that relate to the Products and that are conceived, developed, made
or reduced to practice by Hisense while engaged by ForeFront to manufacture the
Products (“Work Product”) belong to ForeFront and Hisense hereby assigns, and
agrees to assign, all of the Work Product to ForeFront. Any copyrightable work
prepared in whole or in part by Hisense in the course of its work for ForeFront
shall be deemed a “work made for hire” under the copyright laws, and ForeFront
shall own all rights therein. To the extent that any such copyrightable work is
not a “work made for hire,” Hisense hereby assigns and agrees to assign to
ForeFront all right, title and interest, including, without limitation,
copyright in and to such copyrightable work. Hisense shall promptly disclose
such Work Product and copyrightable work to ForeFront and perform all actions
reasonably requested by ForeFront (whether during or after the term of this
Agreement) to establish and confirm the ForeFront’s ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments). During the term of this Agreement, ForeFront grants to Hisense a
limited, non-transferable, non-sublicensable, non-exclusive, royalty-free, fully
paid-up, revocable license to (i) use all such patents and other intellectual
property owned by ForeFront for the manufacture of the Products, and (ii) copy,
distribute, make derivatives from, and otherwise use all such patents and other
intellectual property owned by ForeFront for use with products that do not
compete with the manufacture and sale of the Products. The parties hereto
further agree to fully cooperate in the preparation, execution, delivery, filing
and recording of any and all documents necessary to carry out and accomplish the
provisions of this Section 2.11, including the preparation, execution, delivery,
filing and recording of any licenses or license agreements, subject to
ForeFront’s prior approval as to the form and terms thereof.

 

6



--------------------------------------------------------------------------------

2.12. Exclusive Purchaser and Reseller. The parties hereto agree that any and
all Products manufactured by Hisense hereunder shall be sold only to, and on the
written order of, ForeFront. All inquiries to Hisense to manufacture Products
shall be referred to ForeFront. The parties agree that while Hisense or its
representatives or agents may assist in the marketing and sales of the Product,
all such sales shall be accomplished to, through or otherwise at the direction
and order of ForeFront. If Hisense terminates this Agreement as it relates to
the manufacturing of the Products pursuant to Section 2.13 or fails to renew the
Agreement pursuant to Section 2.2 hereof, Hisense shall be prohibited from
manufacturing any products that are identical or similar to the Products. The
parties agree that this provision will survive the termination or non-renewal of
this Agreement by one or both parties, or any failure or alleged failure of
ForeFront to act pursuant to the terms hereof.

2.13. Termination. If either party commits a material default under Article II
of this Agreement, and fails to cure such default within 30 days after receipt
of written notice from the other party specifying such default, the other party
may, in addition to and without prejudice to its other lawful rights and
remedies, terminate this Agreement at any time after the expiration of such 30
days, provided, however, that if a non-monetary default is not reasonably
curable within such period, and the defaulting party shall have diligently
commenced to cure such default within such 30 day period, the defaulting party
shall have a reasonable time thereafter within which to complete the cure of
such default. The remedies reserved to the parties herein shall be cumulative to
all other or further remedies provided by law. No waiver by either party of any
breach, default or violation of any term, warranty, representation, agreement,
covenant, condition or provision hereof shall constitute a waiver of any
subsequent breach, default, or violation of the same or other term, warranty,
representation, agreement, covenant, condition or provision.

Article III

General Provisions

3.1. General. All of the representations, warranties, covenants and agreements
of Hisense, on the one hand, and ForeFront, on the other hand, contained or
incorporated herein shall remain effective in accordance with their respective
terms notwithstanding any investigation at any time made by or on behalf of
Hisense or ForeFront (as the case may be) or of any information or facts
discovered by or on behalf of Hisense or ForeFront (as the case may be) in
connection with such investigation. Any such investigation shall not constitute
a waiver or relinquishment on the part of any party of such party’s right to
rely on any of the warranties, representations, covenants and agreements of the
Hisense or ForeFront (as the case may be) in or pursuant to this Agreement. This
Agreement and all exhibits and schedules attached hereto and thereto, and the
documents delivered concurrently herewith contain the entire agreement among the
parties hereto with respect to the transactions contemplated hereby and
supersede all prior oral or written agreements and understandings. The
provisions of this Agreement are severable. In the event any provision of this
Agreement shall be deemed to be invalid or void, whether wholly or partially,
under any applicable law, the remaining provisions hereof shall not be affected
thereby and shall continue in full force and effect. Captions contained herein
are for convenience only and shall not affect the interpretation of any of the
provisions. This Agreement, and all transactions and agreements in connection
herewith, shall be governed by and construed in accordance with the laws of the
State of Florida without regard to principles of conflicts of laws. This
Agreement may be executed in any number of counterparts and in separate
counterparts by the several parties hereto, each of which when so executed will
be an original, but all of which will together constitute one and the same
instrument. Except as otherwise provided in this Agreement, each party hereto
shall pay its own legal, accounting, out-of-pocket and other expenses incident
to this Agreement and to any action taken by such party in preparation for
carrying this Agreement into effect. Any notice or other communication required
or permitted hereunder shall be in writing and shall be delivered personally,
sent by facsimile transmission (with immediate confirmation thereafter) or sent
by certified, registered or express mail, postage prepaid, or by a nationally
recognized overnight courier service, marked for overnight delivery. Any such
notice shall be deemed given when so delivered personally or sent by facsimile
transmission (with immediate confirmation thereafter) or, if mailed, five (5)
business days after the date of deposit in the mail, or if sent by overnight
courier marked for overnight delivery, two (2) business days after the date of
delivery to the courier service, to the address set forth on the signature page
hereto. The rights and obligations of Hisense may not be assigned without the
prior written consent of ForeFront.

3.2. Dispute Resolution. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof shall be finally settled by arbitration
exclusively (i) administered by the International Centre for Dispute Resolution
(the “ICDR”) and (ii) under the International Dispute Resolution Procedures of
the ICDR (the “ICDR Rules”). Judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
number of arbitrators shall be one (1), unless the parties subsequently agree in
writing that three (3) arbitrators shall be appointed to resolve such particular
dispute. The arbitrator(s) shall be appointed exclusively in accordance with the
ICDR Rules. The place of arbitration shall be Miami, Florida. The arbitration
proceedings shall be conducted in English. The parties waive, to the extent
permitted under applicable law, any right that they may have under any law
applicable to this Agreement or any party hereto to object to arbitration
hereunder on the basis that such an agreement was not entered into after a
dispute had arisen.

 

7



--------------------------------------------------------------------------------

3.3. Transfer Taxes. All transfer, documentary, sales, use, stamp, registration
and other such taxes, and all conveyance fees, recording charges and other
charges and fees (including any penalties and interest) incurred in connection
with consummation of the transactions contemplated by this Agreement (“Transfer
Taxes”) are to be paid by Hisense when due.

3.4. Further Assurances. The parties shall at any time and from time to time
after the Closing, upon reasonable request, execute, acknowledge, and deliver
such bills of sale, endorsements, assignments, and/or other instruments and take
such other actions as may be reasonably required to effectuate the transactions
contemplated by this Agreement.

3.5. Name References. At the Closing, ForeFront will change its name to “Hisense
Broadband Multimedia Systems Ltd.” (“HBM”) and all references to “ForeFront”
under this Agreement shall become references to “HBM.”

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

HISENSE:     FOREFRONT: QINGDAO HISENSE ELECTRIC LTD., a company incorporated
under the laws of the People’s Republic of China     FOREFRONT BVI LTD., a
company incorporated under the laws of the British Virgin Islands By:  

 

    By:  

/s/ Richard M. Gozia

Name:       Name:   Richard M. Gozia Title:       Title:   Interim Chief
Executive Officer Registered Address:     Address:   835 Bill Jones Industrial
Drive   No.218, Qingwangang Road, Economic and Technical Development District,
Qingdao, China      

Springfield, TN 37172

Attn: Richard Gozia

      Facsimile:  

(615) 384-1290

Address:   No. 17, Donghai West Road, Qingdao, China         Attn: Xia, Feng    
  Facsimile:   +86-532-8388-9556      

 

FOREFRONT HOLDINGS:

FOREFRONT HOLDINGS, INC., a Florida corporation By:  

/s/ Richard M. Gozia

Name:   Richard M. Gozia Title:   Interim Chief Executive Officer Address:  

835 Bill Jones Industrial Drive

Springfield, TN 37172

  Attn: Richard Gozia Facsimile:   (615) 384-1290

 

9



--------------------------------------------------------------------------------

Schedule 1.1

Acquired Assets

 

10



--------------------------------------------------------------------------------

Schedule 1.2

Assigned Contracts

 

11



--------------------------------------------------------------------------------

Schedule 1.7

Hisense’s Representations and Warranties

(a) Organization; Authority and Binding Effect. Hisense is a corporation duly
incorporated, validly existing and in good standing under the laws of the
People’s Republic of China and has full corporate power and authority to
execute, deliver and perform this Agreement. The execution, delivery and
performance of this Agreement has been duly authorized by all necessary action
on the part of Hisense, and does not and will not (i) contravene the Articles of
Incorporation or Bylaws (or equivalent corporate governance documents with
different names) of Hisense; or (ii) result in any violation of any law, rule or
regulation applicable to Hisense. Hisense is not a party to, or subject to or
bound by, any judgment, injunction or decree of any court or governmental
authority which may restrict or interfere with the performance of this Agreement
or such other instruments, agreements and documents as are to be executed by
Hisense in connection herewith on or prior to the date of this Agreement. This
Agreement and the instruments, agreements and documents executed and delivered
in connection herewith are valid and binding obligations of Hisense, enforceable
in accordance with their terms.

(b) Title to Acquired Assets. Hisense has good and merchantable title to the
Acquired Assets free and clear of any Liens and any other restrictions
whatsoever, and there are no executions or seizures of the Acquired Assets
imminent by any landlord, taxing authorities or other creditors.

(c) Intellectual Property. All Intellectual Property (as hereinafter defined)
owned, licensed, utilized, or useable by Hisense and which is related to the
conduct of the Business is listed on Disclosure Annex 1.7(c) (together with all
rights of Hisense therein to sue and collect damages for past, present or future
infringement, misappropriation, or other violation of such Intellectual
Property, the “Acquired Intellectual Property”). Hisense is the sole owner of
all right, title and interest in and to the Acquired Intellectual Property, free
and clear of any Liens. All of the registrations for the Acquired Intellectual
Property are owned of record and in fact by Hisense, are in full force and
effect and are valid and enforceable. All filings, fees and actions required to
be filed, paid or taken, as applicable, prior to the date hereof in order to
maintain such registrations in full force and effect have been made, paid and
taken, respectively. The Acquired Intellectual Property constitutes all of the
Intellectual Property necessary for the conduct of Hisense’s business as
currently conducted. No royalties or other compensation of any kind is due or
payable to any third party in connection with the use of any of the Acquired
Intellectual Property. Except as set forth on Disclosure Annex 1.7(c),
(i) Hisense has not received any notice of any claim of infringement or any
other claim or proceeding relating to any Acquired Intellectual Property,
(ii) Hisense does not have any knowledge that any Person is challenging the
ownership, enforceability, or validity, or infringing or wrongfully or
unlawfully using any Acquired Intellectual Property, (iii) the operation of the
Business as currently conducted does not and will not infringe, misappropriate,
or otherwise violate any Intellectual Property right of any third party,
(iv) there are no facts which could be the basis for a claim of infringement,
misappropriation, or other violation of the Acquired Intellectual Property,
(v) Hisense has not granted any licenses or other rights, and has no obligation
to grant licenses or other rights, to any third party with respect to any of the
Acquired Intellectual Property, and (vi) Hisense has not made any claim of any
violation, infringement or misappropriation by others of its rights to or in
connection with the Acquired Intellectual Property, and Hisense know of no basis
for the making of any such claim. No present or former employee of Hisense has
any proprietary, financial or other interest, direct or indirect, in whole or in
part, in any Acquired Intellectual Property. Hisense has taken steps consistent
with generally accepted industry standards and in any event no less than
reasonable steps to preserve the secrecy of its trade secrets and confidential
information. For purposes of this Agreement, “Intellectual Property” shall mean
intangibles, intellectual and proprietary property including, without
limitation, the following: (A) all names, fictional business names, trade names,
trade name applications, registered and unregistered trademarks, service marks,
logos, Internet domain names and the goodwill associated with any of the
foregoing, including all common law rights with respect thereto; (B) all trade
secrets, formulas, technical information, data sheets, production records,
working knowledge, unpatented inventions, processes, discoveries, developments,
research data, technology, procedures, and all other know-how, and including
copies of all drawings, blueprints, sketches, records, development data and
reports, engineering data and reports, plant designs, production specifications,
raw material specifications, quality control specifications, cost analyses, flow
sheets, equipment and parts lists, process sheets, instruction manuals, and
supplier lists relating thereto; (C) all computer software, copyrights, and
related licenses; (D) all patents, patent applications, and inventions and
discoveries (whether patentable or not), and (E) all copyrights in both
published works and unpublished works and rights in databases and data
collections, other intellectual or industrial property rights and foreign
equivalent or counterpart rights and forms of protection of a similar or
analogous nature to any of the foregoing or having similar effect in any
jurisdiction throughout the world; and registrations and applications for
registration of any of the foregoing, including any renewals, extensions,
continuations (in whole or in part), divisionals, re-examinations or reissues or
equivalent or counterpart thereof; and all documentation and embodiments of the
foregoing.

(d) Consents. Except as set forth on Disclosure Annex 1.7(d), no consent,
approval, authorization or order of, or registration, qualification or filing
with, any court, regulatory authority or other governmental body is required for
the execution,

 

12



--------------------------------------------------------------------------------

delivery and performance by Hisense of this Agreement, or the execution,
delivery and performance by Hisense and the other instruments, agreements and
documents required or contemplated hereby or thereby. No consent of any Person
is required for the execution, delivery and performance by Hisense of this
Agreement and such other instruments, agreements and documents or the
consummation of the transactions contemplated hereby and thereby.

(e) Contracts and Liabilities. Each Assigned Contract is valid and binding on
each party thereto and is identified on Schedule 1.1. There is no default or
claim of default under any provision of any such contract, and no event has
occurred which, with the passage of time or the giving of notice (or both),
would constitute a default by Hisense (or, to the best of Hisense’s knowledge,
by any other party thereto) under any provision thereof, or would permit
modification, acceleration or termination of such contract by any party thereto.

(f) No Conflict or Violation. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
(i) contravene, conflict with, constitute a default (or an event or condition
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination or acceleration of, or result in the imposition or
creation of any lien under, any agreement or instrument to which Hisense is a
party or by which the Acquired Assets are bound, or (ii) except as set forth on
Disclosure Annex 1.7(d), violate any statute, rule, regulation, ordinance, code,
order, judgment, writ, injunction, decree or award, or constitute an event which
with notice, lapse of time, or both, would result in any such violation, to
which Hisense or the Acquired Assets are subject.

(g) Litigation; Compliance with Law. There is no action, suit, claim,
governmental or other proceeding or investigation pending, or to Hisense’s
knowledge, threatened against or affecting the STB Division or the Acquired
Assets including, without limitation, actions, suits or claims for damages or in
which injunctive or equitable relief is requested. There is no outstanding
judgment, order, injunction or decree of any court, government or governmental
agency against or affecting the Acquired Assets. Hisense has complied in all
material respects with all laws, ordinances, or governmental or regulatory rules
or regulations, whether federal, state, local or foreign, to which the Business
or the Acquired Assets are subject, including any environmental, labor and
employment laws, rules and regulations. Hisense owns, holds, possesses or
lawfully uses in the operation of the Business all permits (“Permits”) which are
in any manner necessary to conduct the Business as now conducted or for the
ownership and use of the Acquired Assets owned or used by Hisense in the conduct
of the Business. Hisense is not in default, nor has it received any written
notice of any claim of default, with respect to any Permits. None of the Permits
will be adversely affected by consummation of the transactions contemplated
hereby, subject to obtaining required third party consents and approval.

(h) Conduct of Business. The business and assets of the STB Division have been
used and/or operated only in the ordinary course, except as contemplated by this
Agreement. The business of the STB Division has been conducted in compliance
with all applicable statutes, codes, laws, ordinances, regulations,
requirements, decrees and orders of any court or governmental entity including,
without limitation, those relating to zoning, building, health, occupational
safety and environmental matters, and Hisense has not received any notice
asserting any non-compliance with the foregoing.

(i) Product Standards. The products manufactured by Hisense are fully compliant
with any applicable law (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder),
standards and certifications. There is no action, suit, proceeding or
investigation pending or, to Hisense’s knowledge, threatened, by any
governmental authority or other Person, that has resulted or could reasonably be
expected to result in any of the products of Hisense being determined not to
comply with any of such laws, standards or certifications. None of the products
of Hisense have been recalled, withdrawn, suspended or discontinued or
considered for recall, withdrawal, suspension or discontinuation other than for
commercial or other business reasons unrelated to the failure of such products
to comply with applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder),
standards and certifications by Hisense in the United States or outside the
United States (whether voluntarily or otherwise).

(j) Ethical Practices; Foreign Corrupt Practices and International Trade
Sanctions. Hisense has not, in connection with the Business, offered or given,
and Hisense is not aware of any Person that has offered or given, on Hisense’s
behalf, anything of value to, in violation of any law, including the Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”): (i) any official of a
governmental body, any political party or official thereof or any candidate for
political office; (ii) any customer or member of any governmental body; or
(iii) any other Person, for the purpose of any of the following: (x) influencing
any action or decision of such Person in such Person’s official capacity,
including a decision to fail to perform such Person’s official function;
(y) inducing such Person to use such Person’s influence with any governmental
body to affect or influence any act or decision of such governmental body to
assist Hisense in obtaining or retaining business for, with, or directing
business to, any Person; or (z) where such payment would constitute a bribe,
kickback or illegal or improper payment to assist Hisense in obtaining or
retaining business for, with, or directing business to, any Person, except for
an immaterial political contribution (in an amount which was less than $1,000)
by a

 

13



--------------------------------------------------------------------------------

political action committee which was fully disclosed to the appropriate
governmental body (without any resulting fine or penalty to Hisense). To the
actual knowledge of Hisense, Hisense is compliance in all material respects with
the FCPA.

(k) Financial Statements. Attached hereto as Disclosure Annex 1.7(k) are the
following financial statements for the STB Division (collectively the “Financial
Statements”): (i) unaudited statements of income as of and for the eleven months
ended November 30, 2006, (ii) unaudited statements of income as of and for the
fiscal year ended December 31, 2006 and (iii) unaudited statements of income as
of and for the eleven months ended November 30, 2007. Each of the Financial
Statements: (a) is materially true, complete, and correct as of its respective
date, (b) is in accordance with and supported by and consistent with the books
and records of the STB Division, in all material respects, and (c) presents
fairly the results of operations of the STB Division; provided, however, that
the Financial Statements are not audited, are not in accordance with Chinese
accepted accounting principles and do not contain footnotes. The Acquired Assets
are substantially comprised of intangible property and the net book value of
such intangible property, as reflected on the financial books and records of
Hisense, is immaterial.

(l) Customers and Suppliers. Since November 30, 2007, no material supplier of
the STB Division has indicated in writing, and Hisense has no knowledge (without
inquiry), that a material supplier shall stop, or materially decrease the rate
of, supplying materials, products or services to the STB Division (except upon
the completion in full of contracted supplies), and no material customer of the
STB Division has indicated in writing, and Hisense has no knowledge (without
inquiry), that such material customer shall stop, or materially decrease the
rate of, buying materials, products or services from the STB Division (except
upon the fulfillment in full by Hisense of contracted shipments).

(m) Insurance. The STB Division has insurance coverage in scope and amount
customary and reasonable in China for the business in which it is engaged.

(n) Transactions with Affiliates. All agreements between Hisense and its
Affiliates (as defined below) are on terms that are not less favorable to
Hisense than those that are reasonably obtainable at the time in an arm’s-length
transaction with a Person that is not such an Affiliate. For the purposes
hereof, (i) “Affiliate” means, with respect to any Person, any other Person
which directly or indirectly Controls such Person, (ii) “Control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise), and
(iii) “Person” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, trust, unincorporated organization or
government (or any agency, instrumentality or political subdivision thereof).

(o) Brokers’ and Finders’ Fees. Hisense is not obligated to pay any fees or
expenses of any broker, finder or consultant in connection with the origin,
negotiation, or execution of this Agreement or in connection with any
transactions contemplated hereby.

(p) Disclosure. No representation or warranty made by Hisense in this Agreement,
and no statement contained in any Exhibit, Schedule, Annex, document, agreement,
certificate or other instrument specified in this Agreement, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
such representation, warranty or statement not misleading in light of the
circumstances under which it was made.

 

14



--------------------------------------------------------------------------------

Schedule 1.8

ForeFront’s Representations and Warranties

(a) Organization; Authority; Binding Effect. ForeFront is a corporation duly
organized, validly existing and in good standing under the laws of the British
Virgin Islands and has full power and authority to execute, deliver and perform
this Agreement. The execution, delivery and performance of this Agreement has
been duly authorized by all necessary action on the part of ForeFront, and does
not and will not (i) contravene its charter; or (ii) result in any violation of
any law, rule or regulation applicable to ForeFront. ForeFront is not a party
to, or subject or bound by, any judgment, injunction or decree of any court of
governmental authority which may restrict or interfere with the performance of
this Agreement or such other instruments, agreements and documents as are to be
executed by ForeFront in connection herewith on or prior to the date of this
Agreement. This Agreement and the instruments, agreements and documents executed
and delivered in connection herewith are valid and binding obligations of
ForeFront enforceable in accordance with their terms.

(b) Consents. No consent, approval, authorization or order of, or registration,
qualification or filing with, any court, regulatory authority or other
governmental body is required for the execution, delivery and performance by
ForeFront of this Agreement and the other instruments, agreements and documents
required for contemplated hereunder or the consummation by ForeFront of the
transactions contemplated hereby and thereby. No consent of any Person is
required for the execution, delivery and performance by ForeFront of this
Agreement and such other instruments, agreements and documents for the
consummation of the transactions contemplated hereby and thereby.

(c) No Conflict or Violation. Neither the execution and delivery of this
Agreement nor consummation of the transactions contemplated hereby will result
in (i) a violation or breach of, or default under, any term or provision of any
indenture, mortgage, security agreement, contract, agreement, lease, commitment,
license, franchise, permit, authorization or concession to which ForeFront is a
party or to which it or any of its property may be bound or constitute an event
which with notice, lapse of time, or both, would result in any such violation,
breach or default, or (ii) a violation by ForeFront of any statute, rule,
regulation, ordinance, code, order, judgment, writ, injunction, decree or award,
or constitute an event which with notice, lapse of time, or both, would result
in any such violation.

(d) Brokers’ and Finders’ Fees. ForeFront is not obligated to pay any fees or
expenses of any broker, finder or consultant in connection with the origin,
negotiation, or execution of this Agreement or in connection with any
transactions contemplated hereby.

 

15



--------------------------------------------------------------------------------

Schedule 1.9

ForeFront Holdings’ Representations and Warranties

(a) Organization; Authority; Binding Effect. ForeFront Holdings is a corporation
duly organized, validly existing and in good standing under the laws of Florida
and has full power and authority to execute, deliver and perform this Agreement.
The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of ForeFront Holdings, and does
not and will not (i) contravene its articles of incorporation or bylaws; or
(ii) result in any violation of any law, rule or regulation applicable to
ForeFront Holdings. ForeFront Holdings is not a party to, or subject or bound
by, any judgment, injunction or decree of any court of governmental authority
which may restrict or interfere with the performance of this Agreement or such
other instruments, agreements and documents as are to be executed by ForeFront
Holdings in connection herewith on or prior to the date of this Agreement. This
Agreement and the instruments, agreements and documents executed and delivered
in connection herewith are valid and binding obligations of ForeFront Holdings
enforceable in accordance with their terms.

(b) No Conflict or Violation. Neither the execution and delivery of this
Agreement nor consummation of the transactions contemplated hereby will result
in (i) a violation or breach of, or default under, any term or provision of any
indenture, mortgage, security agreement, contract, agreement, lease, commitment,
license, franchise, permit, authorization or concession to which ForeFront
Holdings is a party or to which it or any of its property may be bound or
constitute an event which with notice, lapse of time, or both, would result in
any such violation, breach or default, or (ii) a violation by ForeFront Holdings
of any statute, rule, regulation, ordinance, code, order, judgment, writ,
injunction, decree or award, or constitute an event which with notice, lapse of
time, or both, would result in any such violation.

(c) SEC Filings. ForeFront Holdings has filed with the SEC (i) its Annual Report
on Form 10-KSB for the fiscal year ended December 31, 2006, (ii) its Quarterly
Reports on Form 10-Q for the quarters ended March 31, June 30 and September 29,
2007 and (iii) all of its other reports, statements, schedules and registration
statements through November 29, 2007 (collectively, the “SEC Documents”). As of
its filing date (and as of the date of any amendment), each SEC Document
complied as to form in all material respects with the applicable requirements of
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended, as the case may be. As of its filing date (or, if amended or
superseded by a filing prior to the date hereof, on the date of such filing),
each SEC Document filed pursuant to the Securities Exchange Act of 1934, as
amended, did not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.

(d) Compliance with Laws. ForeFront Holdings has complied in all material
respects with all laws, ordinances, or governmental or regulatory rules or
regulations, whether federal, state, local or foreign applicable to it,
including without limitation, all securities laws, rules and regulations.

(e) Brokers’ and Finders’ Fees. ForeFront Holdings is not obligated to pay any
fees or expenses of any broker, finder or consultant in connection with the
origin, negotiation, or execution of this Agreement or in connection with any
transactions contemplated hereby.

 

16